Beck, J.
The cause was submitted to us for decision without exceptions or argument in any form for the appellants. The record shows that questions involving the constitutionality of the statute under which the indictment was found, and other questions usually raised in trials for offenses of this character, were raised by objections in the court below, and were ruled upon in accord with frequent prior decisions of this court. It is needless to consider that question here.
We have, as we are required by the statute, examined the record of the case before us, and have discovered no error therein. We are not required to imagine possible objections and present reasons supporting the rulings of the district court as against them. The judgment of the district court is
Affirmed.